Citation Nr: 1146991	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  04-20 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1968, to include duty in the Republic of Vietnam. This matter comes before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In March 2005, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder. 

In January 2006, the Board remanded the matter for further evidentiary development, including an examination to determine the type of diabetes that the Veteran has.  Following that remand, in March 2008, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans' Claims (Court).  In May 2009, the parties filed a Joint Motion for Remand (JMR), and in an Order dated in May 2009 the Court granted the parties' motion.  The Board, in August 2010, again remanded the claim for development in compliance with the JMR. The Board finds that the Appeals Management Center (AMC) complied with the August 2010 Remand Order, that neither the Veteran, nor his representative, has contended otherwise, and that the Board may, therefore, proceed with its review of this appeal.  Stegall v. West, 
11 Vet. App. 268, 270-71   (1998).

In addition, in August 2010, one of the Veteran's private physicians submitted a statement indicating that the Veteran has coronary artery disease (CAD).  In August 2010, VA amended its regulation providing for a presumption of service connection for veterans exposed to Agent Orange, such as the Veteran in this case, by adding ischemic heart disease, to include CAD, to the list of diseases presumed service connected.  See 38 C.F.R. § 3.309(e) (2011).  Thus, the physician's statement clearly raises the claim as to whether service connection is warranted for CAD on a presumptive basis.  As the issue has been raised by the record, but has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam; accordingly, he is presumed to have been exposed to herbicide agents. 

2.  The preponderance of the evidence shows that the Veteran has Type I and not Type II diabetes mellitus. 

3.  Diabetes mellitus was first diagnosed many years post-service and there is no competent evidence that causally links the Veteran's diabetes to any incident of service. 


CONCLUSION OF LAW

Service connection for Type I diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  The Board recognizes that the VCAA was enacted during the pendency of the Veteran's claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the Veteran of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the Veteran is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain on the Veteran's behalf.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to the Veteran before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a January 2002 letter, issued prior to the rating decision on appeal, and in a January 2006 letter, the RO and the Appeals Management Center (AMC) provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The Board recognizes that the letters failed to advise the Veteran how VA determines a disability rating and assigns an effective date and the type of evidence which impacts such.  However, as service connection is denied in the decision below, these factors are moot.  Thus, the Board finds the notice deficiency to be harmless error.  The claim was last readjudicated in August 2011. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, his post-service private and VA outpatient treatment records, and a transcript of his hearing testimony.  The Veteran was also afforded VA examination in 2006 and 2011 and the reports are also of record.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument and presenting for his scheduled VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war and diabetes mellitus becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  When such a veteran develops type II diabetes mellitus to a degree of 10 percent or more within the specified period, the disorder may be presumed to have been incurred during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2011).  

38 U.S.C.A. § 5107  sets forth the standard of proof applied in decisions on claims for veterans' benefits.  A veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36   (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996). 

In this case, the Veteran alleges that he has Type II diabetes mellitus and should be presumed service connected based upon his herbicide exposure during his tour in the Republic of Vietnam.  The record confirms that the Veteran did indeed serve in Vietnam, thus, the presumption applies.  The question in this case is whether the Veteran has Type II diabetes.

Private records from the Bethesda Hospital confirm that the Veteran was initially seen on December 28, 1978, and hospitalized.  During that hospitalization, he was officially diagnosed as having poorly controlled diabetes in a record dated in January 1979.  Records from the same facility show that he was again hospitalized in January 1989 for treatment in relation to an episode of diabetic ketoacidosis.  The examining physician at that time stated, "previously I would have classified [the Veteran] as a Type II diabetic but in view of this new development he will be classified as a Type I."

In other treatment records, Type II diabetes is noted, but inconsistently.  An April 1990 report from J.W.C., DO, showed a diagnosis of diabetes mellitus, "probably Type II."  And, in May 1990, the doctor stated that the Veteran was a "Type II diabetic."  However, in an April 2004 correspondence to the Veteran, J.W.C. stated that "[y]ou were diagnosed December 1978 as a Primary Type I Diabetes-Mellitus-sudden onset."  Thus, it appears that J.W.C. was unclear as to the type of diabetes experienced by the Veteran.

In letters dated in December 1995 and January 1996, D.M.S., DPM, stated that the Veteran had non-insulin dependent diabetes.   In other private records dated June 1996 and August 1997, the Veteran is noted to have insulin dependent diabetes mellitus, but these records are not specific as to type.  

In May 2001, the Veteran's left fourth toe was amputated.  The examining physician at that time diagnosed "diabetes mellitus, probably type I, by history."  Also in May 2001, correspondence from M.W.S., DPM, noted that the Veteran had a history of Type I diabetes.  However, in letters dated March 2003 and March 2005, M.W.S. stated that he had treated the Veteran since December 2000 for Type II diabetes.  Thus, the records of M.W.S. are also inconsistent as to the type of diabetes noted.

In a January 2002 correspondence, C.A.M., MD, stated that he had treated the Veteran for diabetes since 1984.  Attached medical records from February 1984 to August 2001 indicate that the Veteran had been taking insulin since 1979.  At one point, the Veteran related that his aunt had diabetes; however, the Board notes that the claims file contains numerous other medical records and statements to VA by the Veteran wherein he denied any family history of diabetes. 

In February 2003, the RO requested a medical opinion from a VA physician. The doctor was asked to determine whether the Veteran had Type I or Type II diabetes. The doctor reviewed the claims file and determined that the Veteran was "a poorly-controlled Type I insulin-dependent diabetic."  He noted that the Veteran had been on insulin since being diagnosed with diabetes and had been treated for ketoacidosis.  The VA examiner opined that "[t]he evidence more likely than not favors an insulin dependent Type I diabetic than it does Type II."  The basis for this opinion included the examiner's explanation that Type II diabetics tend to show resistance to ketosis. 

Again, the Board is aware that there are several notations in the private medical evidence suggesting the possibility of Type II diabetes, including some records following the 2003 VA examination.  In a May 2003 correspondence, A.S.M., MD, stated that he had treated the Veteran since July 1996 for type II diabetes.  He further stated that the veteran was "initially treated and well controlled with oral hypoglycemics and only later [] started on insulin."   In another May 2003 correspondence, T.P.F., MD, stated that the Veteran had Type II diabetes and had been treated with oral agents in addition to insulin.  Yet, in another May 2003 correspondence, a VA staff physician, made the following statement: 

While it is true that [the Veteran's] diabetes is insulin-requiring, it is not so clear that it is/was Type I from the get-go.  Indeed, he is currently managed on a combination of insulin and Avandia, an oral agent.  The latter is usually thought of as being used for Type II DM.  I think that it is as likely to be Type II DM, now insulin requiring, as it is to be Type I. 

The doctor indicated that he had ordered an insulin C-peptide test.  He stated that if the Veteran was Type I, "that result should return essentially nil (since Type I diabetics produce essentially no endogenous insulin).  If it returns much above that, I believe that would represent persuasive evidence that he is in fact a Type II diabetic now insulin requiring."  The Board notes that the claims file contains the results of a June 2003 blood test, wherein the C-peptide level measured .6 on a scale of 0 to 4.  However, until recently, this test result was not reviewed by a physician for purposes of rendering an opinion as to which type of diabetes the Veteran has. 

In September 2003, another VA examiner reviewed the claims file and noted that the Veteran had taken insulin since first being diagnosed with diabetes in 1978.  He also noted that the Veteran was being treated with a mixed split-dose of insulin and Avandia.  After performing an examination, the doctor diagnosed Type I diabetes mellitus.  He explained that the Veteran's diabetes "has been insulin requiring from the onset" and "follows a pattern of type I insulin-dependent diabetes mellitus."  The doctor noted that there was no historical evidence to suggest Type II diabetes. 

At his March 2005 Travel Board Hearing, the Veteran testified that he primarily sees three physicians - A.S.M., T .P.F., and J.J.W - and that these doctors had diagnosed him with Type II diabetes.  He had been treated by A.S.M. for approximately two years and by T.P.F. for approximately ten years.  J.J.W. controlled his insulin.  The Veteran testified that it was his understanding that the June 2003 C-peptide test revealed Type II diabetes.  However, he testified that J.J.W. "didn't say anything about the results of them, what it - what the number was."  See hearing transcript at 9. 

Following the hearing, the Board remanded this issue so that a VA examiner could assess the findings in the C-peptide test and determine whether the Veteran had Type I or Type II diabetes.  In June 2006, a VA examiner reviewed the claims file and noted that after being diagnosed with diabetes in 1978, the Veteran was initially placed on a diet and then subsequently placed on insulin and Avandia.  He further noted that "early on" the Veteran was hospitalized several times with ketoacidosis.  The doctor acknowledged that the record contained "significant confusion" as to whether the Veteran is Type I "in spite of having no family history of diabetes" or Type II.  After a physical examination, the doctor diagnosed Type I diabetes based on the fact that the veteran's C-peptide level was less than .5. 

The Board then issued a decision denying the Veteran's claim in March 2008.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) and in May 2009 the Court issued a decision approving the parties Joint Motion for Remand, wherein it was pointed out that the June 2006 VA examiner failed to consider the June 2003 C-peptide results in his analysis.  Thus, in August 2010, the Board issued another remand ordering a VA examiner to render an opinion based upon all evidence of record, including the June 2003 C-peptide results.

In January 2011, a VA examiner again reviewed the claims folder and rendered an opinion as to the Veteran's type of diabetes mellitus.  The Veteran's history was accurately reported, including the report of the June 2003 c-peptide of less than 0.6.  The examiner also made note that the Veteran was already using insulin at the time of this test.  Also noted in the report were the laboratory findings dated in January 2011 showing anti-GAD 65 at 8.3, with normal noted as between 0 and 1.5.   The examiner went on to diagnose the Veteran as having Type I diabetes.  As to the c-peptide result in 2003, the examiner stated that "it is not useful because the [V]eteran was being treated with insulin at the time the lab test was performed.  Exogenous insulin suppresses the c-peptide level and renders the test inconclusive."  And, as to the basis for concluding that the Veteran has Type I diabetes, the examiner stated that the "elevated level of anti-GAD 65 antibodies is diagnostic for type I diabetes."  The examiner ultimately concluded based upon a review of the Veteran's history, as well as based upon current laboratory findings, that the Veteran "does not have diabetes mellitus type II."

Again, the Veteran had honorable active service in Vietnam and is presumed to have been exposed to herbicide agents during that time under 38 C.F.R. § 3.307.  In order for the Veteran to be granted presumptive service connection on the basis of exposure to herbicides under 38 C.F.R. § 3.309(e), it must be shown that he has Type II diabetes, as Type I is not among those conditions subject to presumptive service connection based on exposure to herbicide agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  In this case, unfortunately, Type II diabetes is not shown by a preponderance of the evidence.  

The record contains conflicting medical opinions with regard to whether the Veteran has Type I or Type II diabetes.  In such a circumstance, the Board must determine how much weight should attach to each medical opinion of record and to provide adequate reasons and bases upon its adoption of one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In addition, the Board notes that it may place greater weight on one medical opinion over another, depending on factors such as reasoning employed and whether or not, and the extent to which, the examiner reviewed prior clinical records and other evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches"). 

In this case, A.S.M. and T.P.F., as noted above, both concluded that the Veteran has Type II diabetes.  Although these opinions support the claim, they do not include a rationale.  There is also no indication that the doctors reviewed the claims file. Therefore, the probative value or weight of the opinions is diminished.  However, as explained above, A.S.M. and T.P.F. are the Veteran's treating physicians and are presumably familiar with his medical history. 

J.W.C. and M.W.S. also concluded that the Veteran has Type II diabetes.  Again, these opinions do not include a rationale, and there is no indication that these doctors reviewed the claims file.  Furthermore, it appears that both doctors initially diagnosed the Veteran with Type I diabetes and then later changed their diagnosis to Type II diabetes with no explanation.  Thus, their opinions are clearly inconsistent.  The probative value or weight of these opinions is also diminished. 

As for R.D.W.'s diagnosis of Type II diabetes, there is no associated rationale for the diagnosis, and it appears as though the statement was based on the Veteran's subjective history. 

However, there are also several opinions by VA physicians finding that the Veteran has Type I diabetes.  The February 2003 physician noted that the Veteran had been on insulin since being diagnosed with diabetes and had been treated for ketoacidosis. He opined that the medical evidence "more likely than not" favors an insulin dependent Type I diabetic.  The doctor explained that Type II diabetics tend to show resistance to ketosis.  The Board notes that this opinion is consistent with January 1989 records from Bethesda Hospital, wherein the Veteran was diagnosed with Type I diabetes based on the fact that he had developed ketoacidosis.  The September 2003 examiner also noted that the Veteran was being treated with both insulin and oral agents.  He determined that the Veteran had Type I diabetes mellitus based on the fact that he had been on insulin since being diagnosed.  He also noted that the Veteran's diabetes "follows a pattern of type I insulin-dependent diabetes mellitus."  And, the June 2006 report contains a very detailed history and medical findings addressing the etiology of the Veteran's disorder.  The examiner noted the Veteran's use of insulin and oral agents, as well as his history of ketoacidosis, as the previous examiners and treatment records confirmed.  His diagnosis of Type I diabetes was noted as based on the Veteran's C-peptide test results, although the JMR clearly pointed out that it was not.  Nonetheless, VA remedied this flaw by obtaining the most recent VA examiner's opinion in January 2011, which also concluded that the Veteran has Type I diabetes.  This examiner clearly pointed out, based upon medical laboratory findings, that the c-peptide results in 2003 were of little use due to the Veteran's insulin usage, but also noted current laboratory findings of high anti-GAD 65, which is indicative of type I diabetes.  Based upon the history, current laboratory findings, and with a noted rationale, this 2011 VA examiner concluded that the Veteran has Type I and not Type II diabetes. 

The Board finds that the VA opinions, the January 2011 opinion in particular, are of greater probative weight than the private opinions, because they were authored by physicians who reviewed the relevant evidence in the claims file and provided a more thorough rationale for the opinion with citation to the clinical record and current and historical laboratory findings.  In contrast, there is nothing to indicate how the private providers determined that the Veteran's diabetes is Type II rather than Type I. 

The Board acknowledges the Veteran's own assertion that he currently suffers from Type II diabetes mellitus, in addition to his representative's claim that it is possible for Type II diabetes to have later developed after Type I.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In this case, the Board finds that the type of diabetes mellitus experienced by the Veteran is not observable by a lay person.  Laboratory findings and medical expertise are clearly needed for such a determination.  Thus, in this case, the Board does not find the Veteran or his representative competent to make such a determination.  

The evidence supporting the claim that the Veteran's diabetes is Type II is, as noted above, either based upon history obtained from the Veteran or not supported by a rationale with citation to the clinical record or laboratory findings.  There are four VA opinions that point to Type I diabetes that are supported by such a rationale, the last of which is based on a complete review of the record, including 2003 c-peptide results and current laboratory findings.  Under these circumstances, the Board must conclude that the veteran has Type I diabetes.  Accordingly, presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e)  is not warranted. 

In addition, the United States Court of Appeals for the Federal Circuit has determined that, with respect to claims for service connection for disabilities based upon exposure to herbicides, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042   (Fed. Cir. 1994).  The competent evidence of record does not show a diagnosis of diabetes until December 1978, well beyond the one year presumptive period that applies to Type II diabetes mellitus (and, as indicated above, the preponderance of the evidence shows that the Veteran has Type I diabetes).  There is also no competent evidence that suggests, and the Veteran does not contend, that his diabetes began during service or is otherwise linked to any incident of active duty.  And, there is no medical evidence in the claims folder to suggest that the Veteran's Type I diabetes is in any way actually causally connected to the Veteran's presumed exposure to herbicides while in Vietnam.  Accordingly, service connection for the Veteran's Type I diabetes is not warranted on a direct basis or one year presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a). 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


